Citation Nr: 1043309	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 
1953.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2008 and March 2010, the Board remanded these claims for 
further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total disability evaluation based 
upon individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD with depressive symptoms is not manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.




CONCLUSION OF LAW

The Veteran's posttraumatic stress disorder with depressive 
symptoms does not met the criteria for an evaluation greater than 
50 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
December 2002, June 2003, March 2006, August and November 2008, 
May 2009, and March 2010 correspondence of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  In 
the March 2006 correspondence, VA notified the appellant of how 
VA determines the disability rating and effective date.  In the 
August 2008 correspondence, VA provided him notice of the 
specific rating criteria used to evaluate PTSD.  The claim was 
most recently readjudicated in a September 2010 supplemental 
statement of the case.  Thus, any timing error as to VCAA notice 
was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
The RO obtained VA and Vet Center treatment records, and the 
Veteran underwent a VA examination in July 2003.  Pursuant to the 
July 2008 remand, the Veteran underwent another VA examination in 
August 2009.  The appellant submitted a July 2003 statement and 
some old records from Dr. Goodwin.  Pursuant to the March 2010 
remand, VA requested that the claimant authorize the release of 
all of Dr. Goodwin's records.  The Veteran did not respond.  
Thus, the Board finds that VA has complied with the duty to 
assist the appellant.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).
 
In short, there is no error or issue that precludes the Board 
from addressing the merits of this appeal. 

Governing law and regulations

Rating criteria
 
Under the current criteria, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.
 
A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.
 

Global Assessment of Functioning
 
Global assessment of functioning scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM -IV), p. 32).
 
Global assessment of functioning scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of DSM-IV, for rating 
purposes).
 
Analysis

In an August 2001 rating decision, VA granted entitlement to 
service connection for PTSD and assigned a 30 percent disability 
rating pursuant to Diagnostic Code 9411.  On December 6, 2002, VA 
received the Veteran's formal claim of entitlement to an 
increased rating for PTSD.  In an August 2003 rating decision, VA 
assigned a 50 percent disability rating effective October 10, 
2001.  

The record on appeal demonstrates that, in addition to PTSD, 
medical professionals have diagnosed depressive and cognitive 
disorders not otherwise specified.  A November 2000 VA treatment 
record reflects a diagnosis of "cruel" (sic) impulsive 
personality disorder, but more recent VA examination reports do 
not show a diagnosis of a personality disorder.  The Board is 
precluded from differentiating between symptomatology attributed 
to a non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The July 2003 VA examiner opined that the major depressive 
disorder was secondary to PTSD and chronic pain on an equal 
basis.  October 2006 VA treatment records show an assessment of 
PTSD with depressive symptoms.  The August 2009 VA examiner 
opined that the depressive disorder was in remission, and that 
the depressive disorder and PTSD were unrelated.  In an October 
2010 informal hearing presentation, the representative raised the 
issue of entitlement to service connection for depressive 
symptoms.  The Board finds that the evidence is equipoise as to 
whether the Veteran's depressive symptoms are secondary to the 
service-connected PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Therefore, the Board will attribute all reported psychiatric 
symptomatology from his depressive disorder to the PTSD. 

The July 2009 VA examiner indicated that the cognitive disorder 
was resolved and that there were no symptoms to differentiate it 
from the PTSD.  The July 2009 VA examiner also found no evidence 
that the appellant had personality disorder.  Hence, there were 
no personality disorder symptoms to differentiate from the PTSD.  
See also 38 C.F.R. § 4.127 (2010) (service connection may not be 
granted for a personality disorder). 

A review of the July 2003 and August 2009 VA examination reports 
as well as VA and Vet Center treatment records, and the July 2003 
statement from Dr. Goodwin reflects that during the appellate 
term the Veteran's PTSD has not been manifested by deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood.  

The mental status examinations did not reveal a neglect of 
personal hygiene, illogical speech, obsessional rituals, impaired 
impulse control, spatial disorientation, or panic attacks.  While 
the Veteran testified at the February 2008 hearing that he had 
"just a lit bit" of suicidal thoughts (see transcript, page 
30), those thoughts centered around his difficulty being around 
loud children.  Moreover, the July 2003 and August 2009 VA 
examination reports, the VA and Vet Center treatment records, and 
the July 2003 statement from Dr. Goodwin do not contain any 
report of suicidal ideation.  The Board gives greater weight to 
what the appellant told his treating and examining medical 
providers than on his testimony.  In any event, the preponderance 
of the evidence is against finding that the appellant regularly 
suffers from suicidal ideation.  

Although the appellant has had depressive symptomatology, there 
is no credible evidence that his depression is near-continuous in 
severity.  October 2006 VA treatment records reveal that the 
depressive symptoms were mild and intermittent.  The August 2009 
VA examiner noted that the depressive symptoms were in remission.  
Although a December 2001 VA treatment record reflects that the 
Veteran's spouse reported that he had explosive behavior and even 
though a "cruel" (sic) impulsive personality disorder was 
diagnosed in November 2000, there is no evidence of unprovoked 
periods of violence during the appellate term.

As for difficulty adapting to stressful circumstances (including 
work or a worklike setting), the July 2003 VA examiner noted that 
the PTSD only moderately impacted his employability.  The August 
2009 VA examiner indicated that the Veteran's work history did 
not appear to be affected by his PTSD symptoms.  With regard to 
an inability to establish and maintain effective relationships, 
the Veteran attributed the breakups of the appellant's prior 
marriages to the actions of his former spouses.  He did not 
attribute the breakups to posttraumatic stress disorder.  He 
reported having a good relationship with his current spouse.  

The August 2009 VA examiner stated that the claimant denied 
having any difficulty getting along with others.  VA treatment 
records further show that the PTSD has been described as mild or 
mild-to-moderate in severity.  In addition, the Global Assessment 
of Functioning scores have been in at least the 50s for the most 
part except for an August 2007 intake report at which time the 
Global Assessment of Functioning score was 41.  The Board gives 
greater weight to the higher scores from the VA examination 
reports than on the isolated score on the intake report because 
those scores were based on thorough mental status evaluations.  
The higher scores do not reflect a social and industrial 
impairment contemplated in a 70 percent disability rating for 
PTSD.  38 C.F.R. § 4.130.  

In an October 2010 informal hearing presentation, the 
representative noted that the Veteran is hearing voices.  The 
August 2009 VA examiner noted that this symptomatology was not 
significant because the appellant knew that the voices were not 
real and that he had the ability to readily dismiss them.  
Therefore, the evidence preponderates against finding that 
auditory hallucinations are so significant as to warrant a 70 
percent disability rating.  

While the Board's inquiry is not limited to the criteria found in 
the VA rating schedule, the evidence does not reveal any other 
aspects of the Veteran's service-connected PTSD with depressive 
symptoms that would support a finding that the criteria for a 
70 percent rating have been more nearly approximated for any 
period of claim.  38 C.F.R. § 4.7.  In addition, the appellant 
and his representative have not pointed to any such pathology.  

Moreover, the evidence does not reflect persistent 
hallucinations.  There is no evidence of delusions or a thought 
disorder.  The mental status evaluations themselves revealed no 
evidence of either suicidal or homicidal ideation.  Thus, there 
is no evidence that the appellant is in persistent danger of 
hurting himself or others.

The symptoms presented by the claimant's PTSD with depressive 
symptoms, are fully contemplated by the rating schedule.  There 
is no evidence his disability picture is exceptional when 
compared to other veterans with the same or similar disability.  
There is no evidence that this disorder at any time during the 
appellate term necessitated frequent hospitalization, or that 
this disability alone has caused a marked interference with 
employment.  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In light of the foregoing the claim is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is 
denied.


REMAND

The Veteran's service-connected disabilities are PTSD, rated as 
50 percent disabling; tinnitus, rated as 10 percent disabling; 
and bilateral hearing loss, rated as zero percent disabling.  The 
Veteran was last examined in March 2007 for his tinnitus and 
hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(a veteran is entitled to a new examination after a two-year 
period between the last VA examination and a veteran's contention 
that the pertinent disability had increased in severity). 
Moreover, while the appellant underwent VA audiology examinations 
in April 2005 and March 2007, neither examiner addressed the 
functional effects caused by the claimant's service-connected 
bilateral hearing loss.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or her 
final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007). In light of this, another VA audiological examination 
addressing the functional impairment of the tinnitus and hearing 
loss is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran shall be afforded a VA 
audiology examination to determine the 
current nature, extent, and severity of his 
bilateral hearing loss and tinnitus.  The 
claims folder is to be made available to 
the examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
hearing loss and tinnitus, the examiner is 
to provide a detailed review of the 
appellant's pertinent medical history, 
current complaints, and the nature and 
extent of any disability due to hearing 
loss and tinnitus.  The examiner must 
provide a full description of the effects 
of the claimant's hearing loss and tinnitus 
on his ability to work.  The examiner must 
furnish detail regarding the effects of the 
hearing loss and tinnitus on the Veteran's 
ordinary activity; any limitation of 
activity caused by the hearing loss and 
tinnitus; and fully describe the functional 
effects caused by the hearing loss and 
tinnitus.  The examiner must provide a 
rationale for any opinions given.

2.  The Veteran is to be notified that it 
is his responsibility to report for the 
ordered examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010). 

3.  After the development requested is 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to a total 
disability evaluation based upon individual 
unemployability.  If the benefit is not 
granted, the Veteran and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


